DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11082005. 
	Although the claims at issue are not identical, they are not patentably distinct from each other, because the limitations recited in instant claims 1-17 are recited in claims 1-9 of U.S. Patent No. 11082005.


Claim Objections
Claims 1-17 are objected to because of the following informality:
		Claim 1 is objected to because of the informality in the recitation “the front and back covers” in line 6.  Examiner suggests changing the recitation to “the front cover and the back cover”.  All claims which depend on clam 1 are objected by virtue of dependency.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the front and back glass covers” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the front cover and the back cover”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 3 recites “the back glass cover” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the back cover”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 7 recites “the central hole” in lines 2-3 and in line 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the hole”.  Appropriate correction is required.
	Claim 8 recites “the through hole” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the hole”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7-8, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BACCINI (US 20160300968 A1, Provided by IDS).
	Regarding claim 1, BACCINI teaches a photovoltaic roof tile module (see the photovoltaic panel, see Figs. 2, 5; The photovoltaic panel has a tile shape which can be used for roof), comprising at least:
a front cover (see the front glass 103 in Fig. 2 of BACCINI); 
a back cover assembly defining a hole (see the backsheet 101 with the through-hole & recessed seat 111);
a metallic plug (see the conductive element 130 including a pre-coated tinned metal strip on the surface in Fig. 2; [0076] In order to fix firmly said integrated conductive elements (130 a-d) in said recessed seats (111, 211) (FIGS. 2c, 3c) and complete the connections on the front side (114, 214) one can use known and conventional techniques such as contact welding and In an advantageous embodiment said conductive welding material instead of being introduced during the welding phase can be directly on the surface of the element itself to be welded being pre-coated, such as a tinned metal strip; Based on the disclosure, the conductive element comprises a metal) filling the hole (see Fig. 2) and comprising a first surface (see the top surface of the conductive element 130) and a second surface opposite the first surface (see the bottom surface of the conductive element 130, which is opposite the top surface of the conductive element 130) (see Fig. 2);
a plurality of photovoltaic structures (see the photovoltaic cells 120 in Fig. 2 of BACCINI) positioned between the front and back covers (see Fig. 2 of BACCINI and the discussion above); and 
an internal circuit component (see the head ribbon 122 & terminal connection ribbon 123 in Fig. 2 of BACCINI) electrically coupled to the plurality of photovoltaic structures (see Fig. 2 of BACCINI), wherein the internal circuit component is positioned between the front and back glass covers (see Fig. 2 of BACCINI and the discussion above);
wherein the first surface of the metallic plug (see the top surface of the conductive element 130) is electrically coupled to the internal circuit component (see Fig. 2 of BACCINI), and wherein the second surface of the metallic plug (see the bottom surface of the conductive element 130) is exposed to surroundings external to the photovoltaic roof tile module (see Fig. 2 of BACCINI).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	BACCINI teaches the first surface of the metallic plug is in direct contact with the internal circuit component (see the rejection of claim 1 and Fig. 2).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.	
	BACCINI teaches the metallic plug is configured in such a way that a portion of the metallic plug is slightly larger than the central hole, thus preventing the metallic plug from slipping through the central hole (see the rejection of claim 1, Fig. 2 of BACCINI; The conductive element 130 is slightly larger than the through-hole, which has a capability of the function “preventing the conductive element from slipping through the through-hole”). 

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.	
	BACCINI teaches a junction box attached to the back cover, wherein the junction box (see the junction box 141) covers the through hole (see Fig. 2) and includes a lead wire (see the spring conductive elements 144) coupled to the second surface of the metallic plug (see the rejection of claim 1 and Fig. 2).

	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 1.
	BACCINI teaches the metallic plug comprises a crown section that includes the first surface (see the rejection of claim 1 and Fig. 2; see pre-coated tinned metal strip on the surface).

	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 12.
	BACCINI teaches a diameter of the crown section is greater than a diameter of the hole defined by the back cover assembly (Since the diameter of the conductive element 130 is greater than the diameter of the through-hole, the diameter of the pre-coated tinned metal strip on the surface is greater than the diameter of the through-hole) (see rejection of claims 1, 12 and Fig. 2).

	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 12.
	BACCINI teaches a body portion of the metallic plug that is disposed within the hole defined by the back cover assembly has a smaller diameter than the crown portion (The body of the conductive element 130 is disposed within the recessed seat defined by the backsheet has a smaller diameter than the pre-coated tinned metal strip on the surface) (see Fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over BACCINI (US 20160300968 A1, Provided by IDS) as applied to claim 1 above, further in view of MORAD (US 20150349145 A1, Provided by IDS).
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein a respective photovoltaic structure comprises a first edge busbar positioned near an edge of a first surface and a second edge busbar positioned near an opposite edge of a second surface, and wherein the plurality of photovoltaic structures are arranged in such a way that the first edge busbar of a first photovoltaic structure overlaps the second edge busbar of an adjacent photovoltaic structure, thereby forming a cascaded string that comprises the plurality of photovoltaic structures coupled to each other in series”, BACCINI teaches a respective photovoltaic structure (see the rejection of claim 1), but does not explicitly disclose the claimed feature.  However, MORAD discloses a high efficiency configuration for a solar cell module (see Abstract and Figs. 1-4), and teaches a respective photovoltaic structure (see the solar cell 10) comprises a first edge busbar (see the bus bar 15) positioned near an edge of a first surface (see Fig. 2) and a second edge busbar (see the bus bar 25) positioned near an opposite edge of a second surface (see Fig. 2), and wherein the plurality of photovoltaic structures (see the solar cells 10) are arranged in such a way that the first edge busbar of a first photovoltaic structure overlaps the second edge busbar of an adjacent photovoltaic structure, thereby forming a cascaded string that comprises the plurality of photovoltaic structures coupled to each other in series (see Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array of solar cells in the device of BACCINI so as to have a cascaded string with the plurality of photovoltaic structures as described above as taught by MORAD, because the configuration provides a high efficiency and because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 2.
	Modified BACCINI teaches the internal circuit component comprises one of: a standalone metallic strip electrically coupled to an edge busbar of the cascaded string; or a metallic strip pre-laid onto an interior surface of the back cover (The head ribbon 122 & terminal connection ribbon 123 in Fig. 2 of BACCINI is considered to be a standalone metallic strip electrically coupled to an edge busbar of the cascaded string or a metallic strip pre-laid onto an interior surface of the back cover, see Fig. 2 of BACCINI and the rejections of claims 1, 2; For the electrical connection, the head ribbon 122 & terminal connection ribbon is necessarily required to comprise a metal; Regarding the recitation "pre-laid", the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over BACCINI (US 20160300968 A1, Provided by IDS) as applied to claim 1 above, further in view of MOSLEHI I (US 20160013335 A1, Provided by IDS).
	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the second surface of the metallic plug is flush with an exterior surface of the back cover”, BACCINI teaches the second surface of the metallic plug (see the rejection of claim 1) and an exterior surface of the back cover (see the bottom surface of the backsheet 101) (see the rejection of claim 1), but does not explicitly disclose the claimed “flush”.  However, MOSLEHI I discloses fabrication methods and structures relating to backplanes for back contact solar cells, wherein Fig. 3 shows backplane with through holes 80, wherein the electrodes 82, 84 are flush with an exterior surface of the backplane (see Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive element in the device of BACCINI so that the bottom surface of the conductive element is flush with the bottom surface of the backsheet as taught by MOSLEHI I, because the change in configuration of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over BACCINI (US 20160300968 A1, Provided by IDS) as applied to claim 5 above, further in view of CARLSON (US 20180366597 A1, Provided by IDS).
	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 5.
	Regarding the claimed “wherein the first surface of the metallic plug is textured to ensure a sufficient contact area between the first surface of the metallic plug and the internal circuit component”, BACCINI teaches the first surface of the metallic plug (see the rejection of claims 1, 5), but does not explicitly disclose the claimed feature.  However, CARLSON discloses a solar cell, wherein a surface of a metal foil may provide a texture that allows for improved electrical connection using a bonding layer (see [0145], Fig. 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top surface of the conductive element in the device of BACCINI so as to have a texture as taught by CARLSON, because a texture allows for improved electrical connection.  The texture has a capability of the function required in the claim 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over BACCINI (US 20160300968 A1, Provided by IDS) as applied to claim 1 above, further in view of MOSLEHI II (US 20140326295 A1, Provided by IDS).
	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the metallic plug comprises Cu”, BACCINI teaches the metallic plug (see the rejection of claim 1), but does not explicitly disclose the claimed “Cu”.  However, MOSLEHI II discloses a solar cell patterned M2 may be made of a relatively inexpensive, high-conductivity metal such as copper, through the via holes (see [0152], Fig. 5).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the copper material for the conductive element in the device of modified BACCINI as taught by MOSLEHI II, because the copper material is a relatively inexpensive, high-conductivity metal, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

Claims 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BACCINI (US 20160300968 A1, Provided by IDS) as applied to claim 1 above, further in view of WATTS (WO 2017102669 A1, Provided by IDS).
	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the back cover assembly comprises a back glass cover”, BACCINI discloses backsheet 101, but does not explicitly disclose the claimed “back glass cover”.  However, WATTS discloses a photovoltaic module, wherein the photovoltaic module is composed of a first glass sheet 102 and a second glass sheet 103 (see Fig. 3.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the second glass sheet for the backsheet in the device of BACCINI as taught by WATTS, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 10.
	BACCINI teaches the front cover is a front glass cover (see the front glass 103 in Fig. 2 of BACCINI).

	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the back cover assembly comprises a back cover and gasket, wherein the hole is a first hole and is defined by the gasket and wherein the gasket is disposed within a second hole defined by the back cover” in claim 7, BACCINI teaches the back cover and the hole (see the discussion above), but does not explicitly disclose the claimed feature.  However, WATTS discloses one or more sealants materials disposed within each of the through-holes and filling any void between the sides of the through-hole and the electrical connector (see P9), and Fig. 3 shows the sealants materials (corresponding to the claimed “gasket”) are inserted inside the through-hole and the electrical connector is inside a center opening of the sealants materials (see Fig. 3), wherein in particular, the use of both a first sealant material 107 and a second sealant material 108 to seal a through-hole 103b provides that the first sealant material 107 disposed at an inner/distal end of the through-hole 103b can be selected so as to be compatible with the photovoltaic/photoactive materials used in the devices (i.e. to be inert with respect to these materials), whilst the second sealant material 108 can be freely selected from those materials that provide the best barrier to moisture vapour. In addition, the use of both a first sealant material 107 and a second sealant material 108 to seal a throughhole 103b allows for sealant materials of different mechanical strengths (tensile modulus) to be selected, which would be beneficial in providing protection for the potentially delicate electrical connectors 105 that pass through each of the through-holes 103b (see P16-P17).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the sealant materials in the device of BACCINI so as to be described above as taught by WATTS, because the sealant materials seal the through hole and provide the best barrier to moisture vapour.  Therefore, modified BACCINI teaches the back cover assembly comprises a back cover (see the backsheet) and gasket (see the sealant materials), wherein the hole is a first hole and is defined by the gasket (see the combination above; see the first hole in the sealant materials of WATTS, where the spring conductive elements 144 of BACCINI is located) and wherein the gasket is disposed within a second hole defined by the back cover (see the combination above; The sealant materials are disposed within the through-hole defined by the backsheet).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over BACCINI (US 20160300968 A1, Provided by IDS) as applied to claim 12 above, further in view of CARLSON (US 20180366597 A1, Provided by IDS).
	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 12.
	Regarding the claimed “wherein the first surface is textured with grooves and ridges to enhance a reliability of a metal-to-metal contact between the metallic plug and the internal circuit component”, BACCINI teaches the first surface of the metallic plug (see the rejection of claims 1, 12), but does not explicitly disclose the claimed feature.  However, CARLSON discloses a solar cell, wherein a surface of a metal foil may provide a texture that allows for improved electrical connection using a bonding layer (see [0145], Fig. 15), wherein the surface of a metal foil in Fig. 15 is textured with grooves and ridges (see Fig. 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top surface of the conductive element in the device of BACCINI so as to have a texture with grooves and ridges as taught by CARLSON, because a texture allows for improved electrical connection.  The texture has a capability of the function required in the claim 15.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over BACCINI (US 20160300968 A1, Provided by IDS) in view of WATTS (WO 2017102669 A1, Provided by IDS) as applied to claim 16 above, further in view of HOME DEPOT (Commercial Electric Coaxial Cable Feed-Through Bushing).
	Regarding claim 17, Applicant is directed above for a full discussion as applied to claim 16.
	Regarding the claimed “wherein the gasket comprises a cylindrical body and a base, wherein the base has a larger diameter than the cylindrical body”, modified BACCINI teaches the gasket comprises a cylindrical body (see the rejection of claim 16 and Fig. 3 of WATTS), but does not explicitly disclose the claimed “a base, wherein the base has a larger diameter than the cylindrical body”.  However, HOME DEPOT discloses a commercial electric coaxial cable feed-through bushing, wherein the picture shows that the bushing comprises a cylindrical body and a base, wherein the base has a larger diameter than the cylindrical body (see the picture).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the sealant materials so as to have a cylindrical body and a base, wherein the base has a larger diameter than the cylindrical body, in modified BACCINI as taught by HOME DEPOT, because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726